COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 IN THE INTEREST OF A.S. M,                                     No. 08-19-00212-CV
 A CHILD,                                        §
                                                                  Appeal from the
                                                 §
                                                                 65th District Court
                                                 §
                                                              of El Paso County, Texas
                                                 §
                                                                   (2004CM737)

                                         O R D E R

       Appellant has filed a Motion for Leave of Court to Supplement the Record on Appeal with

Certified Copy of Financial Activity Report of the Attorney General. The motion is GRANTED.

The District Clerk is directed to prepare and file a supplemental clerk's record containing the

certified copy of a Financial Activity Report from the Office of the Attorney General on or before

January 29, 2021.

       IT IS SO ORDERED this 22nd day of January, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                 1